Exhibit 10.2

FTI CONSULTING, INC. 2009 OMNIBUS INCENTIVE COMPENSATION PLAN

CASH UNIT AWARD AGREEMENT

To                     :

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (the “Award”) of              cash units (the “Units”) pursuant to the FTI
Consulting, Inc. 2009 Omnibus Incentive Compensation Plan, as amended and
restated effective June 2, 2010, as further amended from time to time (the
“Plan”), conditioned upon your agreement to the terms and conditions described
below. Each Unit represents, on the books of the Company, a unit which is
equivalent in value to one share of the Company’s common stock, $0.01 par value
(the “Common Stock”). The effective “Grant Date” will be             ,         ,
subject to your promptly signing and returning a copy of this Agreement (as
defined below) to the Company.

This Cash Unit Agreement (the “Agreement”) and the Award and the Units are made
in consideration of your employment with the Company or your Employer (as
hereafter defined) and is subject to any applicable terms of the written
employment arrangements or successor agreement, as amended from time to time, to
which you are subject (“Employment Agreement”), if applicable, between you (the
“Employee”) and the Company or an Affiliate of the Company (the “Employer”). The
Award is subject in all respects to and incorporates by reference the terms and
conditions of the Plan and any terms and conditions relating to Units or this
Award contained in the Employment Agreement (if applicable), and specifies other
applicable terms and conditions of your Award. You agree to accept as binding,
conclusive, and final all decisions or interpretations of the Committee
concerning any questions arising under this Agreement or the Plan with respect
to the Award.

Copies of the Plan or the Prospectus for the Plan are attached or have otherwise
been electronically provided to you. By executing this Agreement, you
acknowledge that you have received copies of those documents and have read,
understand and agree to all terms. You may request additional copies of the
those documents by contacting the Secretary of the Company at FTI Consulting,
Inc., 2 Hamill Road, North Building, Baltimore, Maryland 21210 (Phone:
(410) 951-4800). You also may request from the Secretary of the Company copies
of the other documents that make up a part of the Prospectus (described more
fully at the end of the Prospectus), as well as all reports, proxy statements
and other communications distributed to the Company’s security holders
generally.

1. Terminology; Conflicts. The Glossary at the end of this Agreement includes
definitions of capitalized words used in this Agreement. Unless otherwise noted,
all terms not defined in this Agreement (including the Glossary) have the
meanings given in the Plan or, if applicable, the Employment Agreement.

2. Employment Agreement. All of the Award and Units are nonvested and
forfeitable as of the Grant Date. The Award and Units are granted subject to the
forfeiture, vesting and other provisions specifically set forth in this
Agreement or the Employment Agreement (if applicable). Notwithstanding anything
to the contrary, the Award and the Units will be subject to and bound by all
terms and conditions in this Agreement and the Plan not specifically covered by
or if contrary to the effective Employment Agreement (if applicable).



--------------------------------------------------------------------------------

3. Vesting Terms and Conditions. Notwithstanding any provision of the Plan, or
the Employment Agreement to the contrary, the following terms and conditions
will apply:

(a) Vesting. All of the Units are nonvested and forfeitable as of the Grant
Date. So long as your Service with the Company or an Affiliate of the Company
continues through the applicable date upon which vesting is scheduled to occur,
    % of the Units will vest and become nonforfeitable on                     
[Dates], such that the Award will be vested and non-forfeitable for 100% of the
Units on                      [Date]; except none of the Units will become
vested and nonforfeitable after your Service with the Company and its Affiliates
ceases unless otherwise provided in this Agreement or the Employment Agreement
(if applicable).

(b) Acceleration of Vesting; Continued Post-Termination Vesting. [RESERVED FOR
OTHER VESTING TERMS]

(c) Forfeiture. [RESERVED FOR FORFEITURE TERMS]

4. Restrictions on Transfer. You may not sell, assign, transfer, pledge, hedge,
hypothecate, encumber or dispose of in any way (whether by operation of law or
otherwise) any unvested Units, and unvested Units may not be subject to
execution, attachment or similar process. Any sale or transfer, pledge, hedge,
hypothecation, encumbrance or other disposition, or purported sale or transfer,
pledge, hedge, hypothecation, encumbrance or other disposition, shall be null
and void. The Company will not be required to recognize on its books any action
taken in contravention of these restrictions.

5. Payment. Subject to the provisions of Section 3 above, Units that become
vested and payable hereunder shall be paid within two and one-half months of the
applicable vesting date under Section          hereof. Such payment shall be
made in a lump sum cash amount determined by multiplying (i) the number of
vested Units that have become payable by (ii) the Fair Market Value of a share
of Common Stock of the Company for the vesting date. Notwithstanding anything to
the contrary in this Agreement, if you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment shall not be made or provided until the
date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of your “separation from service”, and (B) the date of
your death, to the extent required under Code Section 409A. Upon the expiration
of the foregoing delay period, all payments so delayed shall be paid in a lump
sum, and any remaining payments due under this Agreement shall be paid in
accordance with the normal payment dates specified for them herein.

 

- 2 -



--------------------------------------------------------------------------------

6. Postponement of Payment. The Company may postpone the delivery of payment for
the Units for so long as the Company determines to be necessary or advisable to
satisfy the following, subject to the requirements and limitations of Code
Section 409A:

 

  i. compliance with any requests for representations; and

 

  ii. receipt of proof satisfactory to the Company that a person seeking payment
for the Units on your behalf upon your Total and Permanent Disability (if
necessary), or upon your estate’s behalf after your death, is appropriately
authorized.

7. Tax Withholding. By signing this Agreement, you authorize your Employer and
the Company to withhold any federal, state and local taxes required by law to be
withheld in connection with the vesting of Units and payment on account of the
Award from the payment due you on account of the vesting of the Units.

8. Adjustments for Corporate Transactions and Other Events. The Award shall be
subject to the provisions of the Plan relating to adjustments for changes in
corporate capitalization and other extraordinary or unusual or non-recurring
events.

9. Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement alters your at-will or other employment status pursuant to your
Employment Agreement (if applicable) or other Service relationship with your
Employer and the Company. This Agreement is not to be construed as a contract of
employment or Service relationship between the Company (or your Employer) or any
of its Affiliates and you, nor as a contractual right of you to continue in the
employ of, or in a service relationship with, the Company (or your Employer) or
any of its Affiliates for any period of time. This Agreement does not limit in
any manner the right of your Employer or the Company to discharge you at any
time with or without Cause or notice and whether or not such discharge results
in the forfeiture of any Units or any other adverse effect on your interests
under the Plan.

10. The Company’s Rights. The existence of the Award and the Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

11. Entire Agreement. This Agreement, inclusive of the Plan and the applicable
terms of the Employment Agreement incorporated into this Agreement, contains the
entire agreement between you, your Employer and the Company with respect to the
Award and the Units. Any and all existing oral or written agreements,
representations, warranties, written

 

- 3 -



--------------------------------------------------------------------------------

inducements, or other communications made prior to the execution of this
Agreement by any person with respect to the Award or the Units are superseded by
this Agreement and are void and ineffective for all purposes.

12. Conformity and Conflicts. Unless otherwise specifically provided in this
Agreement, in the event of any conflict, ambiguity or inconsistency between or
among any term in this Agreement, the Plan or your Employment Agreement (if
applicable), the provisions of, first, the Plan, second, this Agreement and
lastly, your Employment Agreement (if applicable), will control in that order of
priority, except in the case of Section 14 of this Agreement, which will control
in all cases.

13. Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award and Units as
determined in the discretion of the Committee, except as provided in the Plan or
the Employment Agreement (if applicable) or in any other written document signed
by you and the Company.

14. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit with respect to the
Award or the Units will be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you agree and submit to the
personal jurisdiction and venue thereof.

15. Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties’ intent that any court order
(or decision of arbitrator(s) as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties’ under this Agreement.

16. Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

17. Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

19. Transfer of Personal Data. You authorize, agree and unambiguously consent to
the transmission by the Company (or any subsidiary) of any personal data
information related to the Award and Units under this Agreement, for legitimate
business purposes (including, without limitation, the administration of the
Plan) out of your home country and including to countries with less data
protection than the data protection provided by your home country. This
authorization and consent is freely given by you.

20. Unfunded Status. The Units and the bookkeeping account to which they are
credited shall not be deemed to create a trust or other funded arrangement. Your
rights with respect to the Award shall be those of a general unsecured creditor
of the Company, and under no circumstances shall you have any other interest in
any asset of the Company by virtue of the Award.

21. Section 409A Compliance. Although the Company does not guarantee the tax
treatment of any payment hereunder, the intent of the parties is that payments
under this Agreement be exempt from, or comply with, Code Section 409A and the
treasury regulations and other official guidance promulgated thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith. Any termination of employment
described herein shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

{The Glossary follows on the next page}

 

- 5 -



--------------------------------------------------------------------------------

GLOSSARY

(a) [RESERVED FOR DEFINED TERMS]

(b) “Service” means your employment or other service relationship with the
Company or your Employer so long as your Employer is an Affiliate of the
Company, except that if you cease to be a “common law employee” of the Company
or any of its Affiliates but you continue to provide bona fide services (which
shall not include any period of salary continuation commencing after termination
due to your Employment Agreement (if applicable) or any Company severance plan)
to the Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity. In the event that your employment or service relationship is with a
business, trade or entity that, after the Grant Date, ceases for any reason to
be part of the Company or an Affiliate, your employment or service relationship
will be deemed to have terminated for purposes of this Agreement upon such
cessation if your employment or service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

 

- 6 -



--------------------------------------------------------------------------------

(c) “You,” “Your” means the recipient of the Award as reflected in the first
paragraph of this Agreement. Whenever the word “you” or “your” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Committee, to apply to the estate,
personal representative, or beneficiary to whom the Award may be transferred by
will or by the laws of descent and distribution, the words “you” and “your” will
be deemed to include such person.

{Signature page follows}

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is dated and has been executed as of
                    .

 

- 8 -